Case 19-15092-JDW        Doc 55    Filed 06/22/20 Entered 06/22/20 09:29:14   Desc Main
                                  Document      Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

                                                  )
   In Re:                                         )
                                                  )
            Jim D. Bost, Jr.                      )   Case No.: 19-15092
                                                  )
            Debtor(s)                             )   Chapter 7
                                                  )

                                  ENTRY OF APPEARANCE


            The undersigned counsel hereby makes her entry of appearance on behalf of

   Creditor, Betty Brewer, effective this date.

            June 22, 2020

            Respectfully submitted:


            /s/ Tracy B. Walsh
            Walsh Law Firm PLLC
            6831 Crumpler Blvd., Suite 200
            Olive Branch, MS 38654
            (662)890-3086
            (866)475-5589




            Cc:    Chapter 7 Trustee (wfava@favafirm.com)
                   U.S. Trustee’s office (USTPRegionAB.ECF@usdoj.gov)
